                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:19CR109

       vs.
                                                                          ORDER
TONY MERKSICK,

                       Defendant.

       This matter is before the court on defendant's MOTION TO EXTEND FILING
DEADLINE FOR PRETRIAL MOTIONS [24]. For good cause shown, I find that the motion
should be granted. The defendant will be given an approximate 14-day extension. Pretrial motions
shall be filed by July 22, 2019.
       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND FILING DEADLINE FOR PRETRIAL
MOTIONS [24] is granted. Pretrial motions shall be filed on or before July 22, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between July 8, 2019 and July 22, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel requires additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
       Dated this 8th day of July, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
